Title: To Alexander Hamilton from Gouverneur Morris, 11 March 1802
From: Morris, Gouverneur
To: Hamilton, Alexander



Washington 11 March 1802
Alexander Hamilton Esqr.New York
My dear Sir
I have your two Letters of the 27th. of Feby. and the 4th. Instant. I thank you for them. In Reply to what you tell me in the Close of the former I can only say that your Talents if not your Birth entitle you to the Rank of an American Citizen. To be born in America seems to be a Matter of Indifference at New York, an advantage in New England, a Disadvantage in Pensilvania. You say I am not. more a favorite than you are—I believe that I am much less a favorite.
When the Demos got into Power I ventured to foretell that they would do more to exalt the Executive in six months than the federalists would in as many years. The fact has verified the Prediction. They who have constantly cherished State Sovereignty have by their Repeal of the judiciary Law laid the broad foundation for a consolidated government and the first national Scuffle will erect that Edifice. I acknowlege to you that I do not like it, and tho I have always seen that it must come unless we should loose our national Existence yet I hoped it’s Progress would be so gentle as that our manners and materials would be reasonably fitted for it.

Our Senate is much too feeble, and indeed when we consider the Manner of it’s Composition we cannot expect that it should be a dignified Body. Yet at present it is the only Part of our Government which has the Semblance of Dignity. The House of Representatives have talked themselves out of Self Respect and at Headquarters there is such an Abandonment of Manner & such a Pruriency of Conversation as would reduce even Greatness to the Level of Vulgarity.
As to the State of Parties, the federalists are become a Column of Steel and have such a Sense of their Strength that there is now no Danger of Desertion. The Demos feel their Weakness. Many of them begin to stagger and will fly at the first Shock. As yet they have only Heartburnings among them but Murmurs will be be heard before the Session closes. I do not think much can be done at the Ensuing Election but even a small Change will work Wonders, for, being of the Courtier Tribe, these Patriots as soon as his Majesty the People shall signify that he is about to fancy a new Whim will as usual shew their Obsequiousness by outruning his Desires.
I have seen as you suppose and laid as you will see on the Table of Senate the Resolutions you mention. I beleive I shall do little for or against them. My present Impression is not I confess favorable and but for the Approbation you express it would be decidedly hostile.
The apparition and the Toast you heard of are accurately stated. I see little Chance for him as a Leader of any Party. Those he is with hate him and tho he has among them a few Adherents they will not follow his Lead just now. He has I think considerable Talents for Government but I do not think the Course which his Situation compels him to pursue will command Respect or excite Confidence. Time and Circumstances do much.
